SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

437
CA 13-00590
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


BUFFAMANTE WHIPPLE BUTTAFARO, CERTIFIED
PUBLIC ACCOUNTANTS, P.C., PLAINTIFF-APPELLANT,

                     V                             MEMORANDUM AND ORDER

KELLY A. DAWSON, DEFENDANT,
AND JOHN S. TRUSSALO, CERTIFIED PUBLIC
ACCOUNTANTS, P.C., DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (CRAIG R. BUCKI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SPOTO, SLATER & SIRWATKA, JAMESTOWN (KEVIN J. SIRWATKA OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered February 4, 2013. The order granted
the motion of defendant John S. Trussalo, Certified Public
Accountants, P.C., for summary judgment and dismissed the complaint
against it.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, the motion is denied
and the complaint against defendant John S. Trussalo, Certified Public
Accountants, P.C. is reinstated.

     Same Memorandum as in Buffamante Whipple Buttafaro, Certified
Pub. Accountants, P.C. v Dawson ([appeal No. 1] ___ AD3d ___ [June 13,
2014]).




Entered:   June 13, 2014                         Frances E. Cafarell
                                                 Clerk of the Court